DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 3/23/2022. The amendments filed on 3/23/2022 are entered.
The previous rejections of claims 9-10 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 20160120503 A1) hereinafter “Tsushima-503”, in view of Maghsoudnia et al. (U.S. Pub. No. 20180228462) hereinafter Maghsoudnia, in further view of Tsushima (US 20180055486 A1) hereinafter “Tsushima-486”. 
Regarding claim 1, primary reference Tsushima-503 teaches:
An ultrasound signal processing device that performs transmission events of transmitting ultrasound beams to a subject by using an ultrasound probe having transducer elements, generates a sub-frame acoustic line signal for each of the transmission events based on signals acquired through reception of reflected ultrasound from the subject by the ultrasound probe, and synthesizes sub-frame acoustic line signals for the respective transmission events to generate a frame acoustic line signal ([0057]-[0077], provide an overview detailing the transmission events of transmitting ultrasound beams using a probe ([0057], probe 101), the transducer elements ([0057], transducer elements 101a), sub-frame acoustic line signal based on the reflected ultrasound signals ([0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a.), and synthesizing of the acoustic line signals in [0092]),
the ultrasound signal processing device comprising ultrasound signal processing circuitry comprising (Tsushima-503 teaches in [0183], “the embodiments and modifications do not provide description of circuit parts and lead wires disposed on substrates in ultrasound diagnostic devices. This is since various forms of electric wiring and electric circuitry are implementable based on knowledge possessed by a skilled artisan in the present field of technology”; as well as in [0038], “the ultrasound signal processing device includes: an ultrasound signal processing circuit that functions”): 
a transmitter that, for each of the transmission events, shifts a transmission aperture including part of the transducer elements in a transducer element array direction in which the transducer elements are arrayed, and causes the ultrasound probe to transmit ultrasound beams to an ultrasound main irradiation area defined by a position of the transmission aperture (Tsushima-503 teaches in [0038], “a transmitter performing an ultrasound transmission session of causing a transmission transducer element array”; in [0052], “transmitter may perform a plurality of ultrasound transmission sessions while changing the transducer elements of the ultrasound probe”; in [0067], “the transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element array direction each time, so that all of the transducer elements 101a of the probe 101 transmit ultrasound”; as well as in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required”; see also [0057]-[0077] for overview of transmitter features);
a receiver that, for each of the transmission events, generates sequences of receive signals for at least part of the transducer elements based on reflected ultrasound received by the ultrasound probe from the subject (Tsushima-503 teaches in [0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a. The transducer elements 101a acquire the electric signals based on reflected ultrasound received by the probe 101”);
a delay-and-sum calculator that, for each of the transmission events, sets a target area in the ultrasound main irradiation area, and performs delay-and-sum calculation with respect to the sequences of receive signals from measurement points located in the target area to generate a sub-frame acoustic line signal, the target area having, in a depth range shallower than a focal point, a width in the transducer element array direction that changes as the depth decreases (Tsushima-503 teaches in  [0088], “The delay amount calculator 1045 is a circuit that calculates, for each reception transducer element Rk, a total propagation time based on the transmission time and the reception time for the reception transducer element Rk…For each measurement point P within the ultrasound irradiation area Ax, the delay amount calculator 1045 calculates, for each reception transducer element Rk, the delay amount to be applied to a reception signal sequence for the reception transducer element Rk, and outputs the delay amounts to the delay processor 1046”; in [0069], “As the transmitted ultrasound advances in the depth direction from the transmission aperture Tx, the width thereof (length along horizontal axis (X axis) in FIG. 2) gradually decreases until reaching the minimum width at the transmission focal point F. Then, as the transmitted ultrasound advances further in the depth direction from the transmission focal point F (i.e., as the ultrasound advances in the upward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out)”; in [0141], “the ultrasound diagnostic device 100A is effective when used for examination of an examination-target part including a specific examination-target area that has already been specified, such as a polyp, whose ultrasound reflection indicates high local intensity”; in [0018], “within an ultrasound irradiation area Ax”; in [0034], “the method achieves reception beam forming making use of not only reflected ultrasound from near the transmission focal point but also reflected ultrasound from areas of the ultrasound irradiation area other than near the transmission focal point. Due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including areas far from the transmission focal point”; as well as in [0111], “performing, for multiple transmission events, virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F. This further improves spatial resolution and S/N ratio”) and
a synthesizer that synthesizes sub-frame acoustic line signals for the transmission events to generate a frame acoustic line signal (Tsushima-503 teaches in in [0092], “The adder 1048 is a circuit that generates a delay-and-sum acoustic line signal for each measurement point P, by using as input the specified reception signals for the reception transducer element Rk, which are output from the delay processor 1046, and summing together the specified reception signals. Alternatively, the adder 1048 may generate an acoustic line signal for each measurement point P by using as input the weight numerical sequence for the reception transducer elements Rk, which is output from the weighting calculator 1047, multiplying the specified reception signal for each reception transducer element Rk with a corresponding weight, and summing the weighted reception signals”).
Primary reference Tsushima-503 fails to teach:
in a depth range shallower than a focal distance, a width in the transducer element array direction that decreases as the depth decreases
However, the analogous art of Maghsoudnia of a system and method for ultrasonically measuring volumes of a body cavity (abstract) teaches:
in a depth range shallower than a focal distance, a width in the transducer element array direction that decreases as the depth decreases (figures 10B and 10C show the ultrasound beam target area that includes the organ of interest 1032 or 1033 within the focal distance 1050 (which is considered to be the focal point). The beams form an isosceles triangle with a vertex point centered at the channel 1000 at a contact point 1002 with the user’s skin 1004. Therefore this target zone shape forms a width in the transducer element array direction that decreases as the depth decreases (i.e. closer to the user’s skin 1004). The plurality of lines 1022 form the isosceles triangle which are subsequently delayed and summed to form digital scanline data. See specifically [0119]-[0121], “While a volume for the body cavity may be determined using a single line, to enhance the accuracy the plurality of lines 1022 may be used. The plurality of lines 1022 can be formed using digitized echoes for each channel and adjusting the delay profile to form a different line. The echo arrives at each channel at different times depending on the location of a target point in the target area and the channel position on the transducer. The center channel receives the echo from the target point at a reference time different from the off -center channels. The pre-determined delay profile may include channel delays corresponding to a time delay for each channel relative to the center channel. For example, the delay for a specific target point in the target area for the center channel may be delay.sub.point n. The delay for each off -center channel may be the delay for the specific target point plus an additional delay associated with the off -center channel, delay.sub.point n+delay.sub.off -center channel n”; [0122]-[0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 to incorporate the target area of a depth range shallower than a focal distance that decreases in width as the depth decreases as taught by Maghsoudnia because it enables the shaping of the region of interest to acquire scanline data from organs of interest such as the bladder and equip the range of coverage to be larger than the object of interest when closer to the focal length (Maghsoudnia, [0119]-[0122]; see focal distance 1050 of figure 10B). 
Primary reference Tsushima-503 further fails to teach:
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth”, and deeper than the depth defined between the transducer and the focal depth). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the deeper depth range of Tsushima-486, with the combined Tsushima-503 and Maghsoudnia ultrasound signal processing device that irradiates specific regions of the target area. The motivation to make such a modification would be to achieve the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F; further improving spatial resolution and S/N ratio  (Tsushima-503, [0111]).
Regarding claim 2, primary reference Tsushima-503 teaches:
An ultrasound signal processing device that performs transmission events of transmitting converging ultrasound beams to a subject by using an ultrasound probe having transducer elements, generates a sub-frame acoustic line signal for each of the transmission events based on signals acquired through reception of reflected ultrasound from the subject by the ultrasound probe, and synthesizes sub-frame acoustic line signals for the respective transmission events to generate a frame acoustic line signal, ([0057]-[0077], provide an overview detailing the transmission events of transmitting ultrasound beams using a probe ([0057], probe 101), the transducer elements ([0057], transducer elements 101a), sub-frame acoustic line signal based on the reflected ultrasound signals ([0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a.), and synthesizing of the acoustic line signals in [0092])
the ultrasound signal processing device comprising ultrasound signal processing circuitry comprising: (Tsushima-503 teaches in [0183], “the embodiments and modifications do not provide description of circuit parts and lead wires disposed on substrates in ultrasound diagnostic devices. This is since various forms of electric wiring and electric circuitry are implementable based on knowledge possessed by a skilled artisan in the present field of technology”; as well as in [0038], “the ultrasound signal processing device includes: an ultrasound signal processing circuit that functions”)
a transmitter that, for each of the transmission events, shifts a transmission aperture including part of the transducer elements in a transducer element array direction in which the transducer elements are arrayed, and causes the ultrasound probe to transmit ultrasound beams to an ultrasound main irradiation area defined by a position of the transmission aperture; (Tsushima-503 teaches in the abstract, “transmitter causing transmission array composed of all or some transducer elements of ultrasound probe to transmit ultrasound”; in [0038], “a transmitter performing an ultrasound transmission session of causing a transmission transducer element array”; in [0052], “transmitter may perform a plurality of ultrasound transmission sessions while changing the transducer elements of the ultrasound probe”; in [0067], “the transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element s array direction each time, so that all of the transducer elements 101a of the probe 101 transmit ultrasound”; as well as in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required”)
a receiver that, for each of the transmission events, generates sequences of receive signals for at least part of the transducer elements based on reflected ultrasound received by the ultrasound probe from the subject; (Tsushima-503 teaches in  [0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a. The transducer elements 101a acquire the electric signals based on reflected ultrasound received by the probe 101”)
a delay-and-sum calculator that, for each of the transmission events, sets a target area in the ultrasound main irradiation area, and performs delay-and-sum calculation with respect to the sequences of receive signals from measurement points located in the target area to generate a sub-frame acoustic line signal, a width in the transducer element array direction that changes as the depth decreases (Tsushima-503 teaches in [0088], “The delay amount calculator 1045 is a circuit that calculates, for each reception transducer element Rk, a total propagation time based on the transmission time and the reception time for the reception transducer element Rk…For each measurement point P within the ultrasound irradiation area Ax, the delay amount calculator 1045 calculates, for each reception transducer element Rk, the delay amount to be applied to a reception signal sequence for the reception transducer element Rk, and outputs the delay amounts to the delay processor 1046”; in [0069], “As the transmitted ultrasound advances in the depth direction from the transmission aperture Tx, the width thereof (length along horizontal axis (X axis) in FIG. 2) gradually decreases until reaching the minimum width at the transmission focal point F. Then, as the transmitted ultrasound advances further in the depth direction from the transmission focal point F (i.e., as the ultrasound advances in the upward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out)”; in [0141], “the ultrasound diagnostic device 100A is effective when used for examination of an examination-target part including a specific examination-target area that has already been specified, such as a polyp, whose ultrasound reflection indicates high local intensity”; in [0018], “within an ultrasound irradiation area Ax”; in [0034], “the method achieves reception beam forming making use of not only reflected ultrasound from near the transmission focal point but also reflected ultrasound from areas of the ultrasound irradiation area other than near the transmission focal point. Due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including areas far from the transmission focal point”; as well as in [0111], “performing, for multiple transmission events, virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F. This further improves spatial resolution and S/N ratio”); and
a synthesizer that synthesizes sub-frame acoustic line signals for the transmission events to generate a frame acoustic line signal (Tsushima-503 teaches in [0092], “The adder 1048 is a circuit that generates a delay-and-sum acoustic line signal for each measurement point P, by using as input the specified reception signals for the reception transducer element Rk, which are output from the delay processor 1046, and summing together the specified reception signals. Alternatively, the adder 1048 may generate an acoustic line signal for each measurement point P by using as input the weight numerical sequence for the reception transducer elements Rk, which is output from the weighting calculator 1047, multiplying the specified reception signal for each reception transducer element Rk with a corresponding weight, and summing the weighted reception signals”).
Primary reference Tsushima-503 further fails to teach:
in a depth range shallower than the focal point, a width in the transducer element array direction that decreases as the depth decreases
However, the analogous art of Maghsoudnia of a system and method for ultrasonically measuring volumes of a body cavity (abstract) teaches:
in a depth range shallower than the focal point, a width in the transducer element array direction that decreases as the depth decreases (figures 10B and 10C show the ultrasound beam target area that includes the organ of interest 1032 or 1033 within the focal distance 1050 (which is considered to be the focal point). The beams form an isosceles triangle with a vertex point centered at the channel 1000 at a contact point 1002 with the user’s skin 1004. Therefore this target zone shape forms a width in the transducer element array direction that decreases as the depth decreases (i.e. closer to the user’s skin 1004). The plurality of lines 1022 form the isosceles triangle which are subsequently delayed and summed to form digital scanline data. See specifically [0119]-[0121], “While a volume for the body cavity may be determined using a single line, to enhance the accuracy the plurality of lines 1022 may be used. The plurality of lines 1022 can be formed using digitized echoes for each channel and adjusting the delay profile to form a different line. The echo arrives at each channel at different times depending on the location of a target point in the target area and the channel position on the transducer. The center channel receives the echo from the target point at a reference time different from the off -center channels. The pre-determined delay profile may include channel delays corresponding to a time delay for each channel relative to the center channel. For example, the delay for a specific target point in the target area for the center channel may be delay.sub.point n. The delay for each off -center channel may be the delay for the specific target point plus an additional delay associated with the off -center channel, delay.sub.point n+delay.sub.off -center channel n”; [0122]-[0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 to incorporate a target area of a depth range shallower than a focal distance that decreases in width as the depth decreases as taught by Maghsoudnia because it enables the shaping of the region of interest to acquire scanline data from organs of interest such as the bladder and equip the range of coverage to be larger than the object of interest when closer to the focal length ([0119]-[0122]; see focal distance 1050 of figure 10B). 
However, Tsushima-503 fails to specifically disclose:
that there is a predetermined depth range shallower than the focal point. 
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
that the target area having, in a predetermined depth range shallower than the focal point (Tsushima-486 teaches in [0076], “FIG. 5B illustrates the propagation path of ultrasound for a measurement point Pij located shallower than the transmission focal depth…the measurement point Pij located shallower than the transmission focal depth is located relatively near to the probe”). 
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth” and deeper than the depth defined between the transducer and the focal depth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 and Maghsoudnia with the predetermined depth range shallower than the focal point and a target area at a second depth range deeper than the depth range as taught by Tsushima-486 because ultrasound processing device with acquiring an ultrasound image with higher resolution and higher S/N ratio and improves the overall spatial resolution. Furthermore, it achieves the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F; further improving spatial resolution and S/N ratio  (Tsushima-503, [0111]).
Regarding claim 3, the combined references of Tsushima-503, Maghsoudnia, and Tsushima-486 teach all of the ultrasound signal processing device limitations of claim 1. However, Tsushima-503 fails to disclose that the irradiation area is located in second depth range. 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
 that the target area includes all areas of the ultrasound main irradiation area that are located in a second depth range deeper than the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the deeper depth range of Tsushima-486, as to provide the combined Tsushima-503, Maghsoudnia, and Tsushima-486 ultrasound signal processing device with the ability to irradiate specific regions of the target area. The motivation to make such a modification would be to achieve the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F – further improving spatial resolution and S/N ratio  (Tsushima-503 [0111]).
Regarding claim 4, the combined references of Tsushima-503, Maghsoudnia, and Tsushima-486 teach all of the limitations of claim 1. Primary reference Tsushima-503 further teaches:
wherein the target area has, in the depth range, a width in the transducer element array direction that is proportional to the depth (Tsushima-503 teaches in [0069], “As the transmitted ultrasound advances in the depth direction from the transmission aperture Tx, the width thereof (length along horizontal axis (X axis) in FIG. 2) gradually decreases until reaching the minimum width at the transmission focal point F. Then, as the transmitted ultrasound advances further in the depth direction from the transmission focal point F (i.e., as the ultrasound advances in the upward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out)”).
Regarding claim 5, the combined references of Tsushima-503, Maghsoudnia, and Tsushima-486 teach all of the limitations of claim 1. Primary reference Tsushima-503 further teaches:
wherein the target area, has in the depth range, a shaped determined based on directional characteristics of the transducer elements (Tsushima-503 teaches in [0069], “the transmitted ultrasound waves propagate through an hourglass-shaped area whose bottom is defined by the transmission aperture Tx and which is partitioned from other areas inside the subject by two straight lines intersecting at the transmission focal point F”). 
Regarding claim 6, the combined references of Tsushima-503, Maghsoudnia, and Tsushima-486 teach all of the limitations of the ultrasound signal processing device of claim 1. Primary reference Tsushima-503 further teaches: 
wherein the target area has, in the depth range, an hourglass shape and discusses the reception beams (Tsushima-503 teaches in [0069], “In the following, the hourglass-shaped area described above, which is indicated by hatching in slanted lines in FIG. 2, is referred to as an ultrasound irradiation area Ax”; in [0070], “FIG. 3 is a functional block diagram illustrating the structure of the reception beam former 104. As illustrated in FIG. 3, the reception beam former 104 includes: a receiver 1041; a reception aperture setter 1042; a transmission time calculator 1043; a reception time calculator 1044; a delay amount calculator 1045; a delay processor 1046; a weight calculator 1047; and an adder 1048”; as well as in [0123], “ reception beam forming is performed based on the position of the measurement point P rather than the corresponding transmission event, and by using a reception aperture that is symmetric about the measurement point P (i.e., has the same number of apertures at both sides of the center position thereof in the transducer element array direction)”). However, Tsushima-503 fails to disclose that the shape in the depth range of the target area is determined based on reception beam profile. 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
 that the target area has, in the depth range, a shape determined based on a reception beam profile of the ultrasound probe (Tsushima-486 teaches in [0037], “when ultrasound transmission is performed with one measurement point set as the transmission focal point, the ultrasound main irradiation area has an hourglass shape, the bottom edge (i.e., base) of the ultrasound main irradiation are corresponds to the transmission transducer element array, and two straight lines each extending from a different end of the base towards the transmission focal point partition the ultrasound main irradiation area from the outside. Further, the wavefront of ultrasound transmitted from the transmission transducer element array forms an arc, being a segment of a circle whose center corresponds to the transmission focal point”; in [0049], “The receive beam former 104 performs computation with respect to electric signals acquired through the reception of reflected ultrasound by the probe 101, and generates acoustic line signals used in forming an ultrasound image”; as well as in [0062], “A target area Bx is an area in the subject in which reception beam forming is to be performed, and is composed of a plurality of measurement points Pij”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a shape of the target area determined based on reception beam profile of Tsushima-486, as to provide to the combined Tsushima-503, Maghsoudnia, and Tsushima-486 invention with the ability to alter the shape of the target area based on the reception signals. The motivation to make such a modification would be to adjust the target area based on the feedback to ensure the clinician is focusing in the correct region.
Regarding claim 7, the combined references of Tsushima-503, Maghsoudnia and Tsushima-486 teach all of the limitations of claim 3. 
Primary reference Tsushima-503 further teaches of imaging many potential P points in the target area (Tsushima-503 teaches in [0106], “When an acoustic line signal has not yet been generated for one or more measurement points Pij arranged within the ultrasound irradiation area Ax, an acoustic line signal is generated for another measurement point Pij (step S107) by incrementing the coordinated values i and j (Steps S108 and S109)”. Meanwhile when an acoustic line signal has already been generated for each measurement point P within the ultrasound irradiation area Ax” Implying multiple depth ranges have been imaged). However, Tsushima-503 fails to disclose a third depth range deeper than the previously disclosed shallow range, but shallower than the previously disclosed deep range. 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
 that  the target area has, in a third depth range deeper than the depth range and shallower than the second depth range, a smaller width in the transducer element array direction than the ultrasound main irradiation area and a different shape from a shape in the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth…FIG. 5B illustrates the propagation path of ultrasound for a measurement point Pij located shallower than the transmission focal depth…when comparing the position of a measurement point Pij located deeper than the transmission focal depth and the position of a measurement point Pij located shallower than the transmission focal depth, the measurement point Pij located deeper than the transmission focal depth is located relatively far from the probe and the measurement point Pij located shallower than the transmission focal depth is located relatively near to the probe”; as well as [0244], “the second target area may be part or all of the target area, and the second delay-and-sum calculator may use, as a transmission time being a time amount required for transmitted ultrasound to arrive at each of the second measurement points, a total of a third time amount and a fourth time amount for the second measurement point located at a depth no smaller than a focal depth where ultrasound converges inside the subject, and a difference calculated by subtracting the fourth time amount from the third time amount for the second measurement point located at a depth smaller than the focal depth, the third time amount being a time amount required for ultrasound transmitted from a series of transmission transducer elements, among the transducer elements of the ultrasound probe, to arrive at a reference point, the fourth time amount being a time amount required for transmitted ultrasound to arrive at the second measurement point from the reference point”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply another depth range in between the two previous ones of Tsushima-486, as to provide the Tsushima-503, Maghsoudnia and Tsushima-486 invention with more imaging ranges. The motivation to make such a modification would be to achieve the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F – further improving spatial resolution and S/N ratio  (Tsushima-503 [0111]).
Regarding claim 11, the combined references of Tsushima-503, Maghsoudnia and Tsushima-486 teach all of the limitations of claim 1. Primary reference Tsushima-503 further teaches:
that an ultrasound diagnostic device comprising: an ultrasound probe; and the ultrasound signal processing device of claim 1 (Tsushima-503 teaches in [0003], “an ultrasound diagnostic device utilizing the ultrasound signal processing device”; in [0007], “the conventional ultrasound diagnostic device illustrated in FIG. 16 includes a probe 201”; as well as in  [0055], “one aspect of the present disclosure is an ultrasound diagnostic device configured so that the ultrasound probe is connectable”).
Regarding claim 12, primary reference Tsushima-503 teaches: 
An ultrasound signal processing method of performing transmission events of transmitting ultrasound beams to a subject by using an ultrasound probe having transducer elements, generating a sub-frame acoustic line signal for each of the transmission events based on signals acquired through reception of reflected ultrasound from the subject by the ultrasound probe, and synthesizing sub-frame acoustic line signals for the respective transmission events to generate a frame acoustic line signal ([0057]-[0077], provide an overview detailing the transmission events of transmitting ultrasound beams using a probe ([0057], probe 101), the transducer elements ([0057], transducer elements 101a), sub-frame acoustic line signal based on the reflected ultrasound signals ([0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a.), and synthesizing of the acoustic line signals in [0092]),
the ultrasound signal processing method comprising:
for each of the transmission events, shifting a transmission aperture including part of the transducer elements in a transducer element array direction in which the transducer elements are arrayed, and causing the ultrasound probe to transmit ultrasound beams to an ultrasound main irradiation area defined by a position of the transmission aperture (Tsushima-503 teaches in [0038], “a transmitter performing an ultrasound transmission session of causing a transmission transducer element array”; in [0052], “transmitter may perform a plurality of ultrasound transmission sessions while changing the transducer elements of the ultrasound probe”; in [0067], “the transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element s array direction each time, so that all of the transducer elements 101a of the probe 101 transmit ultrasound”; as well as in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required”);
for each of the transmission events, generating sequences of receive signals for at least part of the transducer elements based on reflected ultrasound received by the ultrasound probe from the subject (Tsushima-503 teaches in [0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a. The transducer elements 101a acquire the electric signals based on reflected ultrasound received by the probe 101”);
for each of the transmission events, setting a target area in the ultrasound main irradiation area, and performing delay-and-sum calculation with respect to the sequences of receive signals from measurement points located in the target area to generate a sub-frame acoustic line signal, the target area having, in a depth range shallower than a focal point, a width in the transducer element array direction that changes as the depth decreases (Tsushima-503 teaches in  [0088], “The delay amount calculator 1045 is a circuit that calculates, for each reception transducer element Rk, a total propagation time based on the transmission time and the reception time for the reception transducer element Rk…For each measurement point P within the ultrasound irradiation area Ax, the delay amount calculator 1045 calculates, for each reception transducer element Rk, the delay amount to be applied to a reception signal sequence for the reception transducer element Rk, and outputs the delay amounts to the delay processor 1046”; in [0069], “As the transmitted ultrasound advances in the depth direction from the transmission aperture Tx, the width thereof (length along horizontal axis (X axis) in FIG. 2) gradually decreases until reaching the minimum width at the transmission focal point F. Then, as the transmitted ultrasound advances further in the depth direction from the transmission focal point F (i.e., as the ultrasound advances in the upward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out)”; in [0141], “the ultrasound diagnostic device 100A is effective when used for examination of an examination-target part including a specific examination-target area that has already been specified, such as a polyp, whose ultrasound reflection indicates high local intensity”; in [0018], “within an ultrasound irradiation area Ax”; in [0034], “the method achieves reception beam forming making use of not only reflected ultrasound from near the transmission focal point but also reflected ultrasound from areas of the ultrasound irradiation area other than near the transmission focal point. Due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including areas far from the transmission focal point”; as well as in [0111], “performing, for multiple transmission events, virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F. This further improves spatial resolution and S/N ratio”); and
synthesizing sub-frame acoustic line signals for the transmission events to generate a frame acoustic line signal (Tsushima-503 teaches in [0034], “a reception beam forming method is being proposed that utilizes a so-called synthetic aperture method to yield high quality images not only from the transmission focal point but also from area other than the transmission focal point…due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including area far from the transmission focal point”; in [0111], “the ultrasound diagnostic device 100, according to the synthetic aperture method, synthesizes acoustic line signals for the same measurement point P generated for different transmission events”; in the abstract, “Ultrasound signal processing device including: transmitter causing transmission array composed of all or some transducer elements of ultrasound probe to transmit ultrasound; reception aperture setter designating reception array…transmission time calculator…reception time calculator…delay amount calculator…and adder generating acoustic line signal for measurement point based on specified signal value”; in [0032], “transmission of ultrasound by a plurality of transducer elements towards the inside of the subject such that a transmitted ultrasound converges (focuses) at a predetermined depth inside the subject”; as well as in [0011], “plurality of transducer elements to transmit ultrasound towards a subject to acquire ultrasound reflected from the inside of the subject, generates a reception signal from the reflected ultrasound, and generates an acoustic line signal from the reception signal. The ultrasound signal processing device includes: an ultrasound signal processing circuit that functions as: a transmitter performing an ultrasound transmission session of causing a transmission transducer element array composed of all or some of the transducer elements to transmit ultrasound; a receiver generating a plurality of reception signal sequences, one for each of the transducer elements, each of the reception signal sequences generated based on reflected ultrasound that a corresponding one of the transducer elements receives in response to the transmission of the ultrasound; a first reception aperture setter designating a first reception transducer element array composed of some of the transducer elements and having a center position corresponding to a center position of the transmission transducer element array… a first delay amount calculator performing, for each of the measurement points, (i) a calculation of total propagation time for each first reception transducer element, the total propagation time being a sum of the transmission time and the reception time for the first reception transducer element, and (ii) a calculation of a delay amount for each first reception transducer element based on the total propagation time for the first reception transducer element; a first delay processor performing, for each of the measurement points, a specification of a reception signal value for each first reception transducer element, the specified reception signal value being a reception signal value corresponding to the delay amount for the first reception transducer element, from among reception signal values composing one of the reception signal sequences that corresponds to the first reception transducer element; and a first adder generating a first acoustic line signal for each of the measurement points, based on the specified reception signal values for the first reception transducer elements specified with respect to the measurement point”).
Primary reference Tsushima-503 fails to teach:
in a depth range shallower than a focal distance, a width in the transducer element array direction that decreases as the depth decreases
However, the analogous art of Maghsoudnia of a system and method for ultrasonically measuring volumes of a body cavity (abstract) teaches:
in a depth range shallower than a focal distance, a width in the transducer element array direction that decreases as the depth decreases (figures 10B and 10C show the ultrasound beam target area that includes the organ of interest 1032 or 1033 within the focal distance 1050 (which is considered to be the focal point). The beams form an isosceles triangle with a vertex point centered at the channel 1000 at a contact point 1002 with the user’s skin 1004. Therefore this target zone shape forms a width in the transducer element array direction that decreases as the depth decreases (i.e. closer to the user’s skin 1004). The plurality of lines 1022 form the isosceles triangle which are subsequently delayed and summed to form digital scanline data. See specifically [0119]-[0121], “While a volume for the body cavity may be determined using a single line, to enhance the accuracy the plurality of lines 1022 may be used. The plurality of lines 1022 can be formed using digitized echoes for each channel and adjusting the delay profile to form a different line. The echo arrives at each channel at different times depending on the location of a target point in the target area and the channel position on the transducer. The center channel receives the echo from the target point at a reference time different from the off -center channels. The pre-determined delay profile may include channel delays corresponding to a time delay for each channel relative to the center channel. For example, the delay for a specific target point in the target area for the center channel may be delay.sub.point n. The delay for each off -center channel may be the delay for the specific target point plus an additional delay associated with the off -center channel, delay.sub.point n+delay.sub.off -center channel n”; [0122]-[0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 to incorporate a target area of a depth range shallower than a focal distance that decreases in width as the depth decreases as taught by Maghsoudnia because it enables the shaping of the region of interest to acquire scanline data from organs of interest such as the bladder and equip the range of coverage to be larger than the object of interest when closer to the focal length ([0119]-[0122]; see focal distance 1050 of figure 10B). 
Primary reference Tsushima-503 further fails to teach:
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range 
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth” and deeper than the depth defined between the transducer and the focal depth). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the deeper depth range of Tsushima-486, with the combined Tsushima-503 and Maghsoudnia ultrasound signal processing device that irradiates specific regions of the target area. The motivation to make such a modification would be to achieve the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F; further improving spatial resolution and S/N ratio  (Tsushima-503, [0111]).
Regarding claim 13, primary reference Tsushima-503 teaches: 
An ultrasound signal processing method of performing transmission events of transmitting converging ultrasound beams to a subject by using an ultrasound probe having transducer elements, generating a sub-frame acoustic line signal for each of the transmission events based on signals acquired through reception of reflected ultrasound from the subject by the ultrasound probe, and synthesizing sub-frame acoustic line signals for the respective transmission events to generate a frame acoustic line signal ([0057]-[0077], provide an overview detailing the transmission events of transmitting ultrasound beams using a probe ([0057], probe 101), the transducer elements ([0057], transducer elements 101a), sub-frame acoustic line signal based on the reflected ultrasound signals ([0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a.), and synthesizing of the acoustic line signals in [0092]),
the ultrasound signal processing method (Tsushima-503 teaches in [0183], “the embodiments and modifications do not provide description of circuit parts and lead wires disposed on substrates in ultrasound diagnostic devices. This is since various forms of electric wiring and electric circuitry are implementable based on knowledge possessed by a skilled artisan in the present field of technology”; as well as in [0038], “the ultrasound signal processing device includes: an ultrasound signal processing circuit that functions”) comprising:
for each of the transmission events, shifting a transmission aperture including part of the transducer elements in a transducer element array direction in which the transducer elements are arrayed, and causing the ultrasound probe to transmit ultrasound beams to an ultrasound main irradiation area so that the ultrasound beams converges at a focal point defined by a position of the transmission aperture (Tsushima-503 teaches in the abstract, “transmitter causing transmission array composed of all or some transducer elements of ultrasound probe to transmit ultrasound”; in [0038], “a transmitter performing an ultrasound transmission session of causing a transmission transducer element array”; in [0052], “transmitter may perform a plurality of ultrasound transmission sessions while changing the transducer elements of the ultrasound probe”; in [0067], “the transmitter 1031 repetitively performs ultrasound transmission while shifting the transmission aperture Tx in the transducer element s array direction each time, so that all of the transducer elements 101a of the probe 101 transmit ultrasound”; as well as in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required”);
for each of the transmission events, generating sequences of receive signals for at least part of the transducer elements based on reflected ultrasound received by the ultrasound probe from the subject (Tsushima-503 teaches in  [0070], “The reception beam former 104 generates an acoustic line signal from electric signals acquired by a plurality of transducer elements 101a. The transducer elements 101a acquire the electric signals based on reflected ultrasound received by the probe 101”);
for each of the transmission events, setting a target area in the ultrasound main irradiation area, and performing delay-and-sum calculation with respect to the sequences of receive signals from measurement points located in the target area to generate a sub-frame acoustic line signal, the target area having, a width in the transducer element array direction that changes as the depth decreases (Tsushima-503 teaches in [0088], “The delay amount calculator 1045 is a circuit that calculates, for each reception transducer element Rk, a total propagation time based on the transmission time and the reception time for the reception transducer element Rk…For each measurement point P within the ultrasound irradiation area Ax, the delay amount calculator 1045 calculates, for each reception transducer element Rk, the delay amount to be applied to a reception signal sequence for the reception transducer element Rk, and outputs the delay amounts to the delay processor 1046”; in [0069], “As the transmitted ultrasound advances in the depth direction from the transmission aperture Tx, the width thereof (length along horizontal axis (X axis) in FIG. 2) gradually decreases until reaching the minimum width at the transmission focal point F. Then, as the transmitted ultrasound advances further in the depth direction from the transmission focal point F (i.e., as the ultrasound advances in the upward direction in FIG. 2), the width thereof increases (i.e., the ultrasound spreads out)”; in [0141], “the ultrasound diagnostic device 100A is effective when used for examination of an examination-target part including a specific examination-target area that has already been specified, such as a polyp, whose ultrasound reflection indicates high local intensity”; in [0018], “within an ultrasound irradiation area Ax”; in [0034], “the method achieves reception beam forming making use of not only reflected ultrasound from near the transmission focal point but also reflected ultrasound from areas of the ultrasound irradiation area other than near the transmission focal point. Due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including areas far from the transmission focal point”; as well as in [0111], “performing, for multiple transmission events, virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F. This further improves spatial resolution and S/N ratio”); and 
synthesizing sub-frame acoustic line signals for the transmission events to generate a frame acoustic line signal (Tsushima-503 teaches in [0034], “a reception beam forming method is being proposed that utilizes a so-called synthetic aperture method to yield high quality images not only from the transmission focal point but also from area other than the transmission focal point…due to this, the method enables generating, from one ultrasound transmission event, acoustic line signals covering the entire ultrasound irradiation area, including area far from the transmission focal point”; in [0111], “the ultrasound diagnostic device 100, according to the synthetic aperture method, synthesizes acoustic line signals for the same measurement point P generated for different transmission events”; in the abstract, “Ultrasound signal processing device including: transmitter causing transmission array composed of all or some transducer elements of ultrasound probe to transmit ultrasound; reception aperture setter designating reception array…transmission time calculator…reception time calculator…delay amount calculator…and adder generating acoustic line signal for measurement point based on specified signal value”; in [0032], “transmission of ultrasound by a plurality of transducer elements towards the inside of the subject such that a transmitted ultrasound converges (focuses) at a predetermined depth inside the subject”; as well as in [0011], “plurality of transducer elements to transmit ultrasound towards a subject to acquire ultrasound reflected from the inside of the subject, generates a reception signal from the reflected ultrasound, and generates an acoustic line signal from the reception signal. The ultrasound signal processing device includes: an ultrasound signal processing circuit that functions as: a transmitter performing an ultrasound transmission session of causing a transmission transducer element array composed of all or some of the transducer elements to transmit ultrasound; a receiver generating a plurality of reception signal sequences, one for each of the transducer elements, each of the reception signal sequences generated based on reflected ultrasound that a corresponding one of the transducer elements receives in response to the transmission of the ultrasound; a first reception aperture setter designating a first reception transducer element array composed of some of the transducer elements and having a center position corresponding to a center position of the transmission transducer element array… a first delay amount calculator performing, for each of the measurement points, (i) a calculation of total propagation time for each first reception transducer element, the total propagation time being a sum of the transmission time and the reception time for the first reception transducer element, and (ii) a calculation of a delay amount for each first reception transducer element based on the total propagation time for the first reception transducer element; a first delay processor performing, for each of the measurement points, a specification of a reception signal value for each first reception transducer element, the specified reception signal value being a reception signal value corresponding to the delay amount for the first reception transducer element, from among reception signal values composing one of the reception signal sequences that corresponds to the first reception transducer element; and a first adder generating a first acoustic line signal for each of the measurement points, based on the specified reception signal values for the first reception transducer elements specified with respect to the measurement point”). 
Primary reference Tsushima-503 further fails to teach:
in a depth range shallower than the focal point, a width in the transducer element array direction that decreases as the depth decreases
However, the analogous art of Maghsoudnia of a system and method for ultrasonically measuring volumes of a body cavity (abstract) teaches:
in a depth range shallower than the focal point, a width in the transducer element array direction that decreases as the depth decreases (figures 10B and 10C show the ultrasound beam target area that includes the organ of interest 1032 or 1033 within the focal distance 1050 (which is considered to be the focal point). The beams form an isosceles triangle with a vertex point centered at the channel 1000 at a contact point 1002 with the user’s skin 1004. Therefore this target zone shape forms a width in the transducer element array direction that decreases as the depth decreases (i.e. closer to the user’s skin 1004). The plurality of lines 1022 form the isosceles triangle which are subsequently delayed and summed to form digital scanline data. See specifically [0119]-[0121], “While a volume for the body cavity may be determined using a single line, to enhance the accuracy the plurality of lines 1022 may be used. The plurality of lines 1022 can be formed using digitized echoes for each channel and adjusting the delay profile to form a different line. The echo arrives at each channel at different times depending on the location of a target point in the target area and the channel position on the transducer. The center channel receives the echo from the target point at a reference time different from the off -center channels. The pre-determined delay profile may include channel delays corresponding to a time delay for each channel relative to the center channel. For example, the delay for a specific target point in the target area for the center channel may be delay.sub.point n. The delay for each off -center channel may be the delay for the specific target point plus an additional delay associated with the off -center channel, delay.sub.point n+delay.sub.off -center channel n”; [0122]-[0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 to incorporate a target area of a depth range shallower than a focal distance that decreases in width as the depth decreases as taught by Maghsoudnia because it enables the shaping of the region of interest to acquire scanline data from organs of interest such as the bladder and equip the range of coverage to be larger than the object of interest when closer to the focal length ([0119]-[0122]; see focal distance 1050 of figure 10B). 
However, Tsushima-503 fails to specifically disclose:
that there is a predetermined depth range shallower than the focal point.
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
that the target area having, in a predetermined depth range shallower than the focal point (Tsushima-486 teaches in [0076], “FIG. 5B illustrates the propagation path of ultrasound for a measurement point Pij located shallower than the transmission focal depth…the measurement point Pij located shallower than the transmission focal depth is located relatively near to the probe”). 
Wherein the target area is defined at least partially by the ultrasound main irradiation area in a second depth range deeper than the depth range (Tsushima-486 teaches in [0076], “FIG. 5A illustrates the propagation path of ultrasound for a measurement point Pij located deeper than the transmission focal depth” and deeper than the depth defined between the transducer and the focal depth). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503 and Maghsoudnia with the predetermined depth range shallower than the focal point and a target area at a second depth range deeper than the depth range as taught by Tsushima-486 because ultrasound processing device with acquiring an ultrasound image with higher resolution and higher S/N ratio and improves the overall spatial resolution. Furthermore, it achieves the effect of performing virtual transmission focusing with respect to measurement points P that are located in depths other than that of the transmission focal point F; further improving spatial resolution and S/N ratio  (Tsushima-503, [0111]).
Regarding claim 14, the combined references of Tsushima-503, Maghsoudnia, and Tsushima-486 teach all of the limitations of claim 1. Primary reference Tsushima-503 further fails to teach:
wherein the target area in the depth range shallower than the focal point is an isosceles triangle with a vertex of the isosceles triangle located at a transmission basis point, which is a center of the transmission aperture
However, the analogous art of Maghsoudnia of a system and method for ultrasonically measuring volumes of a body cavity (abstract) teaches:
wherein the target area in the depth range shallower than the focal point is an isosceles triangle with a vertex of the isosceles triangle located at a transmission basis point, which is a center of the transmission aperture (figures 10B and 10C show the ultrasound beam target area that includes the organ of interest 1032 or 1033 within the focal distance 1050 (which is considered to be the focal point). The beams form an isosceles triangle with a vertex point centered at the channel 1000 at a contact point 1002 with the user’s skin 1004. The plurality of lines 1022 form the isosceles triangle which are subsequently delayed and summed to form digital scanline data. See specifically [0119]-[0121], “While a volume for the body cavity may be determined using a single line, to enhance the accuracy the plurality of lines 1022 may be used. The plurality of lines 1022 can be formed using digitized echoes for each channel and adjusting the delay profile to form a different line. The echo arrives at each channel at different times depending on the location of a target point in the target area and the channel position on the transducer. The center channel receives the echo from the target point at a reference time different from the off -center channels. The pre-determined delay profile may include channel delays corresponding to a time delay for each channel relative to the center channel. For example, the delay for a specific target point in the target area for the center channel may be delay.sub.point n. The delay for each off -center channel may be the delay for the specific target point plus an additional delay associated with the off -center channel, delay.sub.point n+delay.sub.off -center channel n”; [0122]-[0126]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound signal processing device of Tsushima-503, Maghsoudnia, and Tsushima-486 to incorporate the target area of the depth range shallower than the focal point shaped like an isosceles triangle as taught by Maghsoudnia because it enables the shaping of the region of interest to acquire scanline data from organs of interest such as the bladder and equip the range of coverage to be larger than the object of interest while specifying the specific aperture size (Maghsoudnia, [0119]-[0122]). 
Claims 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsushima-503, in view of Maghsoudnia, in further view of Tsushima-486 as applied to claim 1, and further in view of Ramamurthy et al. (US 6193659 B1), hereinafter Ramamurthy.  
Regarding claim 8, the combined references of Tsushima-503, Maghsoudnia and Tsushima-486 teach all of the limitations of the ultrasound signal processing device of claim 1. Primary reference Tsushima-503 further fails to teach:
selects one of the parameter combinations to determine the shape of the target area
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
selects one of the parameter combinations to determine the shape of the target area (Tsushima-486 teaches in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required. After converging at the focal point F, the wavefront of the transmitted ultrasound expands as before converging at the focal point F. Thus, the transmitted ultrasound waves propagate through an hourglass-shaped area whose bottom is defined by the transmission aperture Tx and which is partitioned from other areas inside the subject by two straight lines intersecting at the transmission focal point F”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a selection of the parameter combinations as taught by Tsushima-486 to the ultrasound processing device of Tsushima-503, Maghsoudnia and Tsushima-486 because it enables a selection of a desired target anatomy providing useful diagnostic information to a user that utilizes enhanced image quality and processing.
However, Tsushima-503, Maghsoudnia and Tsushima-486 fail to disclose of a target area setter that holds parameter combinations. 
However, the analogous art of Ramamurthy of an ultrasound imaging and processing device (abstract) teaches:
that a target area setter that holds therein parameter combinations of parameters for determining a shape of the target area (Ramamurthy teaches in column 6, lines 48-54, “In use, control data specifying the channel timing delay words 50, apodization words 56 and any other required set-up data is provided to the transmit beamformer 40. Other set-up data is preferably provided by the computer 66, including parameters, such as a carrier frequency, a bandwidth, and other information as a function of possible timing states and apodization levels”; in column 6, lines 16-20, “A computer 66 provides set-up data associated with a selected imaging mode to the signal generator to specify the characteristics (e.g. amplitude levels and number of cycles) of the transmit waveform for the imaging mode. Other embodiments of imaging mode selection are possible”; as well as in column 7, lines 61-65, “the computer 66, either in real-time or as part of the set-up, provides information for generating any of various waveforms for use with signal generators 46 of various complexity”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a target area setter of Ramamurthy, as to provide to both Tsushima-503, Maghsoudnia and Tsushima-486’s ultrasound signal processing device with the ability of parameter changes and adjustments. The motivation to make such a modification would be to ensure that the device contains the parameter combinations necessary for clinical application before getting started.
Regarding claim 9, the combined references of Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy teach all of the limitations of claim 8. Primary reference Tsushima-503 further fails to teach:
that the target area setter determines the shape of the target area based on information specifying the ultrasound probe
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
that the target area setter determines the shape of the target area based on information specifying the ultrasound probe (Tsushima-486 teaches in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required. After converging at the focal point F, the wavefront of the transmitted ultrasound expands as before converging at the focal point F. Thus, the transmitted ultrasound waves propagate through an hourglass-shaped area whose bottom is defined by the transmission aperture Tx and which is partitioned from other areas inside the subject by two straight lines intersecting at the transmission focal point F”). However, both Tsushima-503 and Tsushima-486 fail to disclose a parameter holder. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a target area determination feature as taught by Tsushima-486 to the ultrasound processing device of Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy because it enables the focal points selection based on the central transmission aperture element. This increases the image quality and provides the user with better diagnostic information. 
Primary reference Tsushima-503 further fails to teach:
of a parameter holder that holds therein parameter combinations of parameters for determining a shape of the target area
However, the analogous art of Ramamurthy of an ultrasound imaging and processing device (abstract) teaches:
 of a parameter holder that holds therein parameter combinations of parameters for determining a shape of the target area (Ramamurthy teaches in column 6, lines 48-54, “In use, control data specifying the channel timing delay words 50, apodization words 56 and any other required set-up data is provided to the transmit beamformer 40. Other set-up data is preferably provided by the computer 66, including parameters, such as a carrier frequency, a bandwidth, and other information as a function of possible timing states and apodization levels”; in column 3, lines 22-27, “According to a fifth aspect of these embodiments, various parameters of the waveforms relative to other waveforms are varied to alter the spectral response in the acoustic domain of the summed beam. The position, bandwidth and roll-off of a null or reduction in energy at harmonic frequencies may be altered”; in column 13, lines 14-18, “One or more groupings comprise at least two adjacent transducer elements. In an alternative embodiment, the groupings comprise equal groupings of elements, such as transmitting waveforms with two different parameters from every other element respectively”; as well as in column 13, lines 51-59, “an aperture size for transmitting the waveforms with different parameters to generate a transmit beam changes as a function of an angle of the scan line. For example, waveforms characterized by different delays or phases in addition to focusing delays are transmitted in one portion of an active aperture, and waveforms characterized by a conventional delay or phase profile are transmitted from another portion of the active aperture”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply characteristic values of the transducer elements of Ramamurthy, as to provide to both Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy’s ultrasound signal processing device based on shape of the ultrasound probe with the ability to determine the shape of the target area based on the parameters of the ultrasound probe. The motivation to make such a modification would be to change the target area shape based on the positioning, frequency, or shifting rate of the aperture of the ultrasound probe to ensure that clinician is focusing on the intended area. 
Regarding claim 10, the combined references of Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy teach all of the limitations of claim 8. Primary reference Tsushima-503 further fails to teach:
the target area setter determines the shape of the target area based on information specifying the ultrasound beams
However, the analogous art of Tsushima-486 of an ultrasound imaging and processing device (abstract) teaches:
that the target area setter determines the shape of the target area based on information specifying the ultrasound beams (Tsushima-486 teaches in [0069], “The transmission beam former 103 controls ultrasound transmission by the transmission transducer elements such that a transmission transducer element closer to the center position of the transmission aperture Tx transmits ultrasound later in the transmission event. Due to this, a wavefront of ultrasound transmitted from the transmission transducer elements composing the transmission aperture Tx converges at one point at a certain focal depth in the subject (i.e., the transmission focal point F). Note that the depth of the focal point F can be set as desired or required. After converging at the focal point F, the wavefront of the transmitted ultrasound expands as before converging at the focal point F. Thus, the transmitted ultrasound waves propagate through an hourglass-shaped area whose bottom is defined by the transmission aperture Tx and which is partitioned from other areas inside the subject by two straight lines intersecting at the transmission focal point F”; as well as in [0158], “the setting of the receive apertures Rx is repeated at least for the number of times transmission events are performed”). However, both Tsushima-503 and Tsushima-486 fail to disclose what the parameters are. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a target area determination feature as taught by Tsushima-486 to the ultrasound processing device of Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy because it enables the focal points selection based on the central transmission aperture element. This increases the image quality and provides the user with better diagnostic information. 
Primary reference Tsushima-503 further fails to teach:
that the parameters include at least one of frequency, wave number, time length, and information specifying a transmission beam forming method of the ultrasound beams
However, the analogous art of Ramamurthy of an ultrasound imaging and processing device (abstract) teaches:
that the parameters include at least one of frequency, wave number, time length, and information specifying a transmission beam forming method of the ultrasound beams (Ramamurthy teaches in column 1, lines 21-27, “The transmitted ultrasound signals have optimal characteristics set in response to the selected mode. The characteristic include frequency and bandwidth…B-mode imaging uses transmitted signals with a wide bandwidth and high frequency…color flow imaging uses transmitted signals with narrow bandwidth and lower frequency as compared to B-mode”; in column 6, lines 48-54, “In use, control data specifying the channel timing delay words 50, apodization words 56 and any other required set-up data is provided to the transmit beamformer 40. Other set-up data is preferably provided by the computer 66, including parameters, such as a carrier frequency, a bandwidth, and other information as a function of possible timing states and apodization levels”; as well as in column 3, lines 22-27, “According to a fifth aspect of these embodiments, various parameters of the waveforms relative to other waveforms are varied to alter the spectral response in the acoustic domain of the summed beam. The position, bandwidth and roll-off of a null or reduction in energy at harmonic frequencies may be altered”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the specific parameters of Ramamurthy, as to provide the Tsushima-503, Maghsoudnia, Tsushima-486, and Ramamurthy’s ultrasound signal processing device determining the shape of the target area based on ultrasound beam information with the necessary adjustments needed to determine the shape of the target area. The motivation to make such a modification would be to change the target area shape based on the positioning, frequency, or shifting rate of the aperture of the ultrasound probe to ensure that clinician is focusing on the intended area.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on pages 9-11 of the remarks and directed to the features of the Tsushima ‘503 and Maghsoudnia references, these references are not utilized to teach to the newly amended portion of the independent claims with a target area defined at least partially with a second depth ranger deeper than the depth range. Regarding the applicant’s arguments directed to the Tsushima ‘486 reference, which is currently used to teach to this limitation, the applicant argues that the Tsushima reference discloses a target area that is equal to the entire part of the ultrasound main irradiation area. As shown in figure 5A and described in [0076] of the Tsushima ‘486 reference, the measurement point Pij forms a point within the imaged area that is in a region deeper than the transmission focal point, which forms a second region deeper than the region shallower than the region above the transmission focal point. As shown in figure 5B, this shallower region is also part of the target area as defined by a different measurement point Pij- can be located in the shallower part of the overall target area. Therefore, the reference teaches to the division of the overall target area into a shallower and deeper region, which teaches to the claimed limitations. 
Regarding the applicant’s arguments directed to the Maghsoudnia reference and the combination of the different references on pages 10-11 of the remarks, the applicant argues that the Maghsoudnia device, as a wearable ultrasound device, would not be combined with the other Tsushima ‘503 and Tsushima ‘486 references. Regarding the wearable feature of Maghsoudnia, as both the other references also use ultrasound imaging-based technologies that require contact with the skin or close proximity for operation, one of ordinary skill would readily look to similar devices to improve imaging techniques such as enhancement of image quality or a reduction of noise associated with reception signals. As described in [0120] of Maghsoudnia, the reflected ultrasound wave may be received by a plurality of channels and the figures 10B and 10C utilized in the present region show how the channel may receive reception signals from a target region of interest. As the production of images for body cavities and focal distances must be accounted for to provide a particular resolution (Maghsoudnia, [0122]) the processing of individual channels is required in the image reception computational processing steps (Maghsoudnia, [0119]-[0121]) to accurately solve for the received echo signals. Therefore, the return echo target area or range of coverage of the Maghsoudnia reference ([0119]), would be applied to the teachings of the Tsushima ‘503 and Tsushima ‘486 combined references to more accurately compute for the reception signals depending on the location of a target point in the target position and the channel position on the transducer. For the particular channel position, the target region will form the claimed reception width characteristics of the independent claims, wherein the width in the element array direction (lateral width) decreases as the depth decrease (shallower depths). For this reason, the target area of the Maghsoudnia reference would be applied to the target area of Tsushima ‘503 in the combined invention to modify the target region to be formed in the manner of the Maghsoudnia reference. Further regarding the applicant’s arguments directed to the combination of Maghsoudnia with the teachings of Tsushima ‘486, the same target area of Maghsoudnia would be included in the combined invention, but with further ability to determine target points at a second depth deeper than the focal point and the first depth region as taught by Tsushima ‘486. Therefore, points deeper than the focal distance 1050 of the Maghsoudnia reference would be imaged as taught by the teachings of the Tsushima ‘486 reference. As the applicant provides the reproduction of the applicant’s figure 5 of the drawings on page 9 of the remarks, the examiner notes that the first depth range, second depth range, the delineation between the ranges, and the focal point with a second target area than includes varying shapes of the overall transmission aperture region would need to be more distinctly claimed to differentiate the claimed features highlighted in relation to this figure from the broadest reasonable interpretation of the Tsushima ‘503, Maghsoudnia, and Tsushima ‘486 references. Therefore, the current interpretation of the target areas of interest of these references related to a general transmission focal point and varying depths within the zone teach to the applicant’s invention as currently claimed. 
Regarding the applicant’s arguments directed to claim 7, the applicant argues that Tsushima ‘486 fails to teach to a third depth range between the depth range and the second depth range. The current rejection utilizes the teachings of [0076]; figures 5A and 5B as well as [0244] that enable the use of a measurement point either deeper than the focal point or above the focal point. As shown in figures 5A and 5B, the range between each of these focal points forms, in the broadest reasonable interpretation of the claims, a depth range that is deeper than the range from the transducer to the measurement point Pij in figure 5B, and shallower than the range from Measurement point Pij in figure 5A and to the deepest portion of the main irradiation area. While this zone is not further described as part of the ultrasound processing steps of Tsushima ‘486, it is nonetheless within the target area and thus teaches to the limitation of “the target area has…” of claim 7. Examiner notes that if further processing utilizing this depth range was required or processing steps for determining specific ranges of this third depth range where included in the claims, these types of features that require more than just a range within the target area would differentiate the claimed invention from the current interpretation of the prior art references. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793